[Cite as In re B.B., 2020-Ohio-4007.]




                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




 IN RE:                                            :

                  B.B.                             :      CASE NO. CA2019-07-057

                                                   :
                                                                  OPINION
                                                   :               8/10/2020

                                                   :

                                                   :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. 2012JH19976



Kroener Hale Law Firm, Christina M. Strasel, Jeffrey S. Hale, 101 N. Riverside Drive,
Batavia, Ohio 45103, for appellant

Amanda Robinson, 2323 Kenlee Drive, Cincinnati, Ohio 45230, appellee, pro se



        S. POWELL, J.

        {¶ 1} Appellant ("Father") appeals from the decision of the Clermont County Court

of Common Pleas, Juvenile Division, denying his motion for contempt against appellee

("Mother"), which represents the latest battle in the ongoing dispute between Father and

Mother regarding the upbringing of their daughter, B.B. For the reasons outlined below, we
                                                                  Clermont CA2019-07-057

affirm the juvenile court's decision.

       {¶ 2} Father and Mother are the parents of B.B., born on July 21, 2012. On August

21, 2018, the juvenile court issued an order addressing several motions Father and Mother

filed regarding the custody and care of B.B. As part of that order, the juvenile court stated

in paragraph 3(g):

              Each party shall provide to the other party the opportunity to
              have telephone communication with the minor child while she is
              in that parent's care. Said telephone communication shall take
              place no earlier than 10:00 A.M. and no later than 8:00 P.M.
              each day.

       {¶ 3} On December 12, 2018, Father filed a motion for contempt against Mother

alleging she had violated paragraph 3(g) of the juvenile court's August 21, 2018 order by

refusing to allow B.B. to speak with him on the phone while the child was in Mother's care.

The juvenile court held a hearing on Father's motion on June 19, 2019. Both Father and

Mother testified at this hearing.

       {¶ 4} On June 21, 2019, the juvenile court issued a decision denying Father's

motion for contempt against Mother. As part of this decision, the juvenile court noted that

this was a "unique" case given the fact that Father was complaining "of his lack of daily

phone contact" with B.B. despite Father already having a "generous parenting time

schedule" that provided him "in-person contact with the minor child" on 14 days within any

given 28-day period.

       {¶ 5} The juvenile court also noted Father's testimony acknowledging that he had

recorded 55 telephone conversations between himself and B.B. since paragraph 3(g) came

into effect on August 21, 2018, "and further testified that he had not recorded every phone

conversation with her." The juvenile court further noted that the phone records submitted

as evidence verified that there had been "several lengthy phone conversations between

Father's phone number and the Mother's phone number."

                                             -2-
                                                                   Clermont CA2019-07-057

       {¶ 6} The juvenile court additionally noted that Mother had admitted to "blocking"

Father's phone number on her phone on October 4, 2018 after Father "called her 16 times

that day." However, even though Mother acknowledged that she had blocked Father's

phone number on that day, the juvenile court noted that "the above-referenced phone

records verify phone calls between the parties' phone numbers subsequent to that date."

       {¶ 7} The juvenile court also noted that Mother had received a domestic violence

civil protection order ("DVCPO") against Father that was issued "primarily, if not exclusively,

due to the Father's telephone harassment of the Mother." There is no dispute that the

DVCPO, which was effective through December 29, 2019, precluded Father from calling

Mother in "non-emergency situations."

       {¶ 8} The juvenile court then set forth its holding denying Father's motion for

contempt as follows:

              The Court therefore determines that the Father has failed to
              establish, by clear and convincing evidence, that the Mother
              willfully, and without just cause, failed to comply with an Order
              of this Court. She has in fact substantially complied with the
              provision of this Court's Order regarding telephone
              communications between the Father and the minor child,
              despite the [DVCPO] protections against the Father from
              telephone harassment.

       {¶ 9} After denying Father's motion for contempt, the juvenile court then continued

and sua sponte modified its August 21, 2018 order by deleting the requirements set forth in

paragraph 3(g), "thereby relieving each party of the obligation to provide the other party to

have telephone communication with the other party." The juvenile court explained its

decision to remove paragraph 3(g) was "in the best interest of the minor child to minimize

the opportunity for conflict and acrimony between the parties." As noted by the juvenile

court, this was because:

              [T]he Court has serious concerns about the feasibility of
              requiring the parties to have potentially daily telephone contact.

                                              -3-
                                                                 Clermont CA2019-07-057

             The minor child is already 6 years old; lengthy meaningful
             telephone conversations are unlikely on a daily basis. At the
             same time, the minor child is mature enough to let either party
             know when and if she wants to telephone the other party. The
             parties both testified that there is considerable conflict and
             argument when they are on the phone together; this is taking
             place in the presence of the minor child.

      {¶ 10} Continuing, the juvenile court stated:

             [T]he Court must again observe that the Father's conduct and
             behavior by telephone has resulted in a [DVCPO] which has
             been in effect since 2014 and remains in effect until the end of
             2019. Eliminating the obligation of the Mother to provide the
             opportunity for the Father to have telephone contact will also
             leave the provisions of the [DVCPO] undisturbed, to-wit; the
             Father cannot telephone the Mother in non-emergency
             situations.

      {¶ 11} Father now appeals from the juvenile court's decision, raising two

assignments of error for review.

      {¶ 12} Assignment of Error No. 1:

      {¶ 13} THE TRIAL COURT ABUSED ITS DISCRETION BY DISMISSING

APPELLANT'S MOTION FOR CONTEMPT.

      {¶ 14} In his first assignment of error, Father argues the juvenile court erred by

denying his motion for contempt against Mother. We disagree.

      {¶ 15} "Disobedience to court orders may be punished by contempt." Cottrell v.

Cottrell, 12th Dist. Warren No. CA2012-10-105, 2013-Ohio-2397, ¶ 11. To that end, "[a]

court may find a party in contempt where that party fails to comply with a lawful judgment

or court order." Poynter v. Pabst, 12th Dist. Butler No. CA2013-03-032, 2013-Ohio-5671,

¶ 10. "To support a contempt finding, the moving party must establish by clear and

convincing evidence that a valid court order exists, that the offending party had knowledge

of the order, and that the offending party violated such order." In re T.D.A.J., 12th Dist.

Butler No. CA2015-04-075, 2015-Ohio-4919, ¶ 22, citing Hetterick v. Hetterick, 12th Dist.


                                            -4-
                                                                    Clermont CA2019-07-057

Brown No. CA2012-02-002, 2013-Ohio-15, ¶ 35. "Once the movant establishes this prima

facie case of contempt, the burden then shifts to the contemnor to prove his [or her] inability

to comply with the court order." In re A.A.J., 12th Dist. Warren No. CA2014-10-130, 2015-

Ohio-2222, ¶ 13, citing Dewsnap v. Dewsnap, 12th Dist. Clermont No. CA2007-09-094,

2008-Ohio-4433. This inability, however, "cannot be self-imposed, fraudulent, or due to an

intentional evasion of the order." In re J.M., 12th Dist. Warren No. CA2008-01-004, 2008-

Ohio-6763, ¶ 50.

       {¶ 16} This court will not reverse a juvenile court's ruling on a motion for contempt

absent an abuse of discretion. In re A.A.J., 12th Dist. Warren No. CA2014-10-130, 2015-

Ohio-2222, ¶ 14. An abuse of discretion implies that the juvenile court's attitude was

unreasonable, arbitrary, or unconscionable. In re A.F., 12th Dist. Butler No. CA2019-01-

005, 2019-Ohio-4627, ¶ 19, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

"A decision is unreasonable where it is not supported by a sound reasoning process."

Colosseo USA, Inc. v. Univ. of Cincinnati, 1st Dist. Hamilton No. C-180223, 2019-Ohio-

2026, ¶ 16, citing Waldman v. Pitcher, 1st Dist. Hamilton Nos. C-150462 and C-150501,

2016-Ohio-5909, ¶ 17. Therefore, because this court "must not substitute its judgment for

that of the juvenile court when applying the abuse of discretion standard," In re J.W., 12th

Dist. Butler No. CA2019-07-108, 2020-Ohio-322, ¶ 23, a juvenile court's decision does not

constitute an abuse of discretion "if it is supported by a discernible rational basis." Spellman

v. Kirchner, 11th Dist. Geauga No. 2019-G-0218, 2020-Ohio-3240, ¶ 49.

       {¶ 17} Father argues that it was improper for the juvenile court to deny his motion for

contempt upon finding Mother had "substantially complied" with the requirements set forth

in paragraph 3(g) of the juvenile court's August 21, 2018 order. Father supports this claim

by noting Mother's testimony wherein she readily admitted to blocking his phone number

on October 4, 2018. This, according to Father, effectively denied him the "opportunity to

                                              -5-
                                                                   Clermont CA2019-07-057

have telephone contact with [B.B.] while [she] was in her Mother's care in direct violation of

the order."

       {¶ 18} However, as the record indicates, Mother blocked Father's phone number

only after Father attempted to call her 16 times that day. Given the fact that Mother had

already received a DVCPO against Father that was issued "primarily, if not exclusively, due

to the Father's telephone harassment of the Mother," we find no abuse of discretion in the

juvenile court's decision to deny Father's motion for contempt. Mother should not be subject

to further harassment by Father, nor should Mother be found in contempt, simply because

Father had a pretextual excuse for calling Mother's phone when B.B. was in her care.

Therefore, because the juvenile court's decision to deny Father's motion for contempt was

not an abuse of discretion in that it was not unreasonable, arbitrary, or unconscionable,

Father's first assignment of error lacks merit and is overruled.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} THE TRIAL COURT ABUSED ITS DISCRETION BY ORDERING SUA

SPONTE THE DELETION OF PARAGRAPH 3(G) FROM THE COURT'S AUGUST 21,

2018 ORDER.

       {¶ 21} In his second assignment of error, Father argues the juvenile court erred by

sua sponte removing paragraph 3(g) from its August 21, 2018 order, thereby denying him

any telephone contact with B.B. when the child was in Mother's care. This is because,

according to Father, (1) he was "not placed on notice" that that paragraph could be deleted

from the juvenile court's order since neither he nor Mother requested its deletion, and (2)

he was not given the opportunity to present evidence to prove the "necessity of that order

for his ongoing communication with [B.B.]" given the conflict between the parties. We

disagree.

       {¶ 22} While it may be true that neither Father nor Mother requested the removal of

                                             -6-
                                                                    Clermont CA2019-07-057

paragraph 3(g) from the trial court's August 21, 2018 order, the juvenile court retained

continuing jurisdiction over the allocation of parental rights and responsibilities, as well as

the enforcement or modification thereof, in determining what was in B.B.'s best interest.

See In re Z.N.T., 12th Dist. Clermont No. CA2018-05-035, 2019-Ohio-915, ¶ 35. The

juvenile court was in fact duty bound to act in B.B.'s best interest. See generally Kelm v.

Kelm, 92 Ohio St.3d 223, 226 (2001) ("[w]ith respect to matters of custody and visitation,

the central focus is not, as appellant suggests, the rights of the parents but is, rather, the

best interests of the children"); Cross v. Cross, 12th Dist. Preble No. CA2008-07-015, 2009-

Ohio-1309, ¶ 9 ("[o]f paramount concern, in any custody decision, is the requirement that

the trial court's judgment be made in the best interest of the child"); see also Thornton v.

Thornton, 70 Ohio App. 3d 317, 320 (3d Dist.1990) ("[t]he paramount consideration in all

events is the child's best interest"); and In re J.W., 12th Dist. Butler No. CA2019-07-108,

2020-Ohio-322, ¶ 24 (a child's "best interest is the paramount concern for both the juvenile

court and this court on appeal").

       {¶ 23} Acting in conformance with this duty, and in exercising its continuing

jurisdiction, the juvenile court determined that it was in B.B.'s best interest "to minimize the

opportunity for conflict and acrimony between the parties," while at the same time leaving

the provisions of the DVCPO "undisturbed," by prohibiting Father from having any telephone

contact with Mother in "non-emergency situations." The juvenile court found this was

necessary given the fact that "there is considerable conflict and argument when [Father and

Mother] are on the phone together; this is taking place in the presence of the minor child."

After a thorough review of the record, we agree with the juvenile court's decision as it allows

both Mother and Father to bond with B.B. without being needlessly interrupted by the other

parent during their respective parenting time. Therefore, because the juvenile court did not

err by finding it was in B.B.'s best interest to remove paragraph 3(g) from its August 21,

                                              -7-
                                                                Clermont CA2019-07-057

2018 order, Father's second assignment of error also lacks merit and is overruled.

      {¶ 24} Judgment affirmed.


      M. POWELL, P.J., and PIPER, J., concur.




                                           -8-